Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 6-14 and 16-19 in the reply filed on July 8, 2021 is acknowledged.

Claims 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 8, 2021.

Therefore, after the election, claims 2-5, 15 and 21 are canceled, 20 is withdrawn, and claims 1, 6-14 and 16-19 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, line 5, “magnetic catalytic” is confusing as to what is required, because it is not indicated what is required for the material to be considered “catalytic”.  The specification as filed exemplifies catalytic to electroless plating (and note claim 10) and the claims note simply having a specific material (claim 11), but as worded, the material could also be catalytic to other things, but it is unclear what the material is supposed to be catalytic for.  For the purpose of examination, catalytic to electroless plating or containing materials as in claim 11 is understood to meet the requirements of the claim as to catalytic, but applicant should clarify what is intended, without adding new matter.  Also note that the material being catalytic to electroless plating does not require in claim 1 that the depositing be by electroless plating. 
Claim 1, line 6, “the deposited catalyst pattern” is confusing as worded as to whether antecedent basis is provided. Lines 4-5 refer to exposing one or more solutions of magnetic catalytic material to be deposited, but not (1) that this material is deposited, or (2) that the “catalytic” material is the “catalyst” of line 6. For the purpose of examination, (1) and (2) occurring is understood to be intended to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.  

Claims 7, 8 and 9 refer to “the nanoparticles”, but parent claim 6 only optionally uses nanoparticles and it is not clear if in claims 7, 8 and 9 nanoparticles are to be present or the features are only provided if the nanoparticles are used. For the purpose of examination, nanoparticles being present is understood to be intended to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.  Additionally, claims 7, 8 and 9 additionally refer to catalytic material, and it is unclear if this is the same catalytic material referred to in claim 6 or not (for the purpose of examination, either is understood to meet the requirements of the claims).  Applicant should clarify if this is supposed to be the same or different.
Claim 10, line 1, “the catalytic material” is confusing as to antecedent basis and what this material is intended to be.  Is it intended to be the “magnetic catalytic” of claim 1? Is it supposed to be a catalytic part of the magnetic catalytic material?  For the purpose of examination, it is understood that this is supposed to be the “magnetic catalytic” or the catalytic part of the “magnetic catalytic” of claim 1, but applicant should clarify what is intended, without adding new matter.  
Claim 11, line 1, “the catalytic material” is confusing as to antecedent basis and what this material is intended to be.  Is it intended to be the “magnetic catalytic” of 
The dependent claims do not cure the defects of the claims from which they depend and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-8, 10-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Reed  et al (3451128) in view of Rolker et al (US 3880689).
Claims 1, 16: Reed teaches a method of selectively depositing a desired pattern of a material on a front surface of a non-conductive substrate (note figures 1-3 and column 2, line 30 through column 4, line 50, where an insulating substrate 32 is provided that can be thin plastic, magnetic material is applied to form pattern 34, and then metal 36 is selectively deposited on the deposited magnetic material 34). The method includes providing a magnetized template corresponding to the pattern to be deposited, positioning the magnetized template behind the substrate, and exposing at least the front surface of the substrate to magnetic material to be deposited, and depositing the magnetic material on the front surface of the substrate in the desired pattern, then a desired secondary material is selectively deposited on the deposited  magnetic material pattern, where the selective deposition can be by electroless plating (as desired for 
As to the magnetic material also being a magnetic catalyst/catalytic material exposed to the substrate from solutions of the material, Rolker shows how magnetically attractable toner with magnetic particles can be combined with an electroless plating sensitizer (catalyst) to form a magnetic catalyst material (column 3, lines 40-65, abstract), where material can be used in a developer liquid (that is, in solution), and can be applied to a substrate where it is attracted to a magnetic moment on a surface (record) and forms a material (toner) image that corresponding to the magnetic record (column 6, lines 1-20, column 3, lines 60-65), and thereafter the image is electrolessly plated with metal such as copper (column 6, lines 35—60), where it is noted that the catalyst provides catalytic bonding sites for electroless plating (column 2, lines 25-40).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reed to use a magnetic material that also contains catalyst material for electroless plating and also provide the material in solution for the deposition as suggested by Rolker with an expectation of providing a desirable plating, as Reed provides depositing a magnetic material in a pattern using attraction to a magnetic pattern and then electrolessly plating, and Rolker describes how a magnetic material deposited to a magnetic image can be predictably and acceptably 
Claims 6-8: As to the catalytic material (magnetic catalytic, magnetic catalytic/catalyst material) comprising nanoparticles of catalytic material that exhibits magnetic properties, with nanoparticles comprising both catalytic and magnetic material, such as a core of magnetic material with an outer coating of catalytic material,  Rolker describes that when providing the combined magnetic catalytic material, a core of magnetic material (the polymer core containing magnetic material) can be provided with an outer coating of catalytic material, which gives particles comprising both catalytic and magnetic material (column 2, line 45 through column 3, line 65, column 8,lines 20-45, and would exhibit magnetic properties).  As to the particles being nanosized, Rolker describes how toner particles can conventionally be provided with a particle size of 0.05 to 100 microns (which would include nanoparticle size, for example, as including those less than 1 micron) and can also be of a size as known of 0.003 to 0.10 micron (so all nano size of 3-100 nm) (column 3, lines 45-55).   Therefore, since the combined product of catalyst and magnetic material also described as toner made up of these materials (note claim 1 for example), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reed in view of Rolker to optimize the size of the component material and resulting particle (toner) material to provide sizes within the taught normal size range for toner with an expectation of predictably acceptable results, since this would allow toner to be used of conventional sizes, and such optimization from the size ranges taught by Rolker (such as 3-100 nm or 0.05 -100 microns) would give sizes in the claimed range. Note In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 10-11: As discussed for claim 1, Rolker would suggest providing the  “catalytic material” (magnetic catalytic material or catalytic part of the magnetic catalytic) as having a catalyst for electroless plating.  Rolker further describes such catalytic material as being palladium, gold, copper, silver, nickel, tin, iron, cobalt or platinum, for example (note column 2, lines 25-40, column 7, lines 30-50, claim 1, where even if the sensitizer not reduced until electroless plating, would have such features at the time, and further it would have been obvious to one of ordinary skill in the art that since reduction to the sensitizer metal desired for catalyst activity, that the reduction/actual metal would be predictably and acceptably provided before use).
Claims 12-13, as to the substrate being a dielectric and a polymer, plastic, etc.  Reed indicates the substrate 32 can be a thin plastic layer and an insulating layer, so understood to a dielectric as well (note column 3, lines 5-20).
Claim 17: As discussed for claim 1 above, the secondary material can be copper (note Reed, column 3, lines 35-50, which also notes silver can be applied as well).
Claim 18: Reed further indicates that the magnetized template can be formed from a ferromagnetic substrate (note column 2, line 30 through column 3, line 5, figure 1).
Claim 19: As to the using the method in the formation of electronic devices, Reed teaches how articles formed by fine line patterns, such as printed circuits can be made by the process (note the abstract, and column 3, lines 1-5, 30-40 and 60-65).  The Examiner takes Official Notice that printed circuit  are conventionally used in electronic .

Claims 6-7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Rolker as applied to claims 1, 6-8, 10-13 and 16-19 above, and further in view of Japan 2005-240099 (hereinafter ‘099).
*** Note that ‘099 was provided with the  IDS of June 28, 2018, and the Examiner has further provided a machine translation of ‘099 with this Office Action. ***
Claim 9, and alternatively also 6-7 and 11: Rolker would indicate how the particles can be made from a core coated with sensitizer (catalyst) (column 3, lines 50-65, column 8, lines 20-50, claim 6), but generally how toner (which would include the magnetic material) and sensitizer can be mixed before being fully formed (note column 2, lines 45-68).  Rolker notes catalyst for the electroless plating including palladium, gold, silver, platinum etc. (column 2, lines 25-40), and magnetic materials are including iron, cobalt or nickel (column 3, lines 1-5).
‘099 further describes how binary metal nanoparticles with two kinds of metals are usable for exhibiting magnetic and catalytic properties (0002), where binary nanoparticles can be provided with phase separation with one material of Fe, Co or Ni, for example and the other of Pd, Pt, Au, Ag (0011), with an example of Pd/Co (0014-0015, figure 2c), where these would be Janus type particles (with one end of Pd and one of Co) (figure 2c), and that such particles can have magnetization and specific catalytic .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Rolker as applied to claims 1, 6-8, 10-13 and 16-19 above, and further in view of Shimada et al (US 2006/0063367).
Claim 14: As to providing polishing the substrate before exposure to the solution, Shimada describes providing an insulating thermoset material and hardening  (here to fill a drill hole), then polishing to remove excess, then providing catalytic treatment, and then electroless plating (0078).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reed in view of Rolker to polish the insulating substrate as suggested by Shimada with an expectation of providing a suitably prepared substrate with any excess removed before the exposure to the solution (catalyst application treatment), since Reed provides using an insulating substrate and Shimada shows that polishing to remove excess .

Claim 19 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Rolker as applied to claims 1, 6-8, 10-13 and 16-19 above, and further in view of the admitted state of the prior art (hereinafter ASPA).
Claim 19: as to using the method in the manufacture of electronic devices, Reed teaches how articles formed by fine line patterns, such as printed circuits can be made by the process (note the abstract, and column 3, lines 1-5, 30-40 and 60-65) and describes how patterns with conducting material (such as copper can be provided) (column 3, lines 30-50).  ASPA describes how many electronic devices require the provision of a pattern of conducting material on a non-conducting substrate, and known to use electroless plating on a catalytic pattern to provide a pattern of conductive material (note Background of the Invention section of the specification as filed, page 1, line 6 to page 2, line 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reed in view of Rolker to use the process in the manufacture of electronic devices as suggested by ASPA with an expectation of providing a desirable use for the process of Reed in view of Rolker, since Reed in view of Rolker provide how a pattern can be provided of conducting material on a non-conducting substrate (insulating plastic substrate) including with electroless copper plating, and ASPA indicates how processes for providing such patterns are used for forming electronic devices.

Supernowicz (US 3120806) also describes how patterns can be formed using a template with a magnetic image and applied magnetic particles (note column 1, lines 1-30, figures 6, column 4, lines 50-65). 

Reed and Rolker were cited on the PTO-892 of April 15, 2021. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718